--------------------------------------------------------------------------------

Exhibit 10.02



 
June 12, 2019



Mark A. McKechnie
[Address]


Dear Mark:


We are pleased to set forth the terms of your continuing employment in the
full-time position of Vice President of Finance of ACM Research, Inc. (“ACM”),
reporting to ACM’s Chief Executive Officer and President (the “CEO”) and Board
of Directors (the “Board”). We are excited about the prospect of having you
continue as a member of our team.


1.          Position and Duties.


(a)          As Vice President of Finance of ACM, you will continue to undertake
and assume the responsibilities, and have those powers and authorities,
customarily associated with the position of Vice President of Finance. You agree
that you will devote your full working time and efforts to the performance of
your duties on behalf of ACM and will comply with the written policies of ACM
and the directions of the CEO and the Board. On or before December 31, 2019, the
Board, in its sole discretion, will determine, based upon your performance of
your duties as Vice President of Finance, whether to appoint you to the position
of Chief Financial Officer of ACM. Your total compensation and employment
contract will be adjusted and mutually agreed at that time to reflect the
expanded responsibilities.


(b)          Notwithstanding the foregoing, ACM agrees that you may (i) serve on
corporate, trade group, civic or charitable boards or committees, (ii) deliver
lectures, fulfill speaking engagements or teach at educational institutions or
programs, and (iii) passively invest personally in any business in a private
capacity where no conflict of interest exists between such investment and the
business of ACM, so long as such activities described in clauses (i) through
(iii) do not, whether individually or in the aggregate, interfere with your
performance of your obligations under this offer letter.


2.          Start Date and Compensation.


(a)          Your salary will be at an initial monthly rate of US$18,750.00 (an
annualized rate of US$225,000.00), paid in accordance with such customary
payroll practices of ACM as are established or modified from time to time,
except that two-thirds of your salary shall be paid in U.S. dollars and
one-third of your salary shall be paid in Chinese Renminbi, in such manner as
you and ACM shall agree.


(b)          You will be entitled to receive a cash bonus as follows:


(i)          For purposes of this paragraph 2(b):




(A)
“Qualifying Offering” has the meaning set forth in Schedule I hereto; and





(B)
“Unaffiliated Gross Proceeds” means gross proceeds from sales of Shares to
persons or entities other than any person or entity who (A) purchased shares of
ACM common stock prior to November 7, 2017, (B) purchased Shares in the
concurrent private placements completed on November 7, 2017, (C) is an officer
or other employee of ACM or any of its subsidiaries, (D) is a member of the
board of directors or advisory board of ACM, or (E) is an affiliate of any of
the foregoing.






--------------------------------------------------------------------------------

2
(ii)          If the firm-commitment portion of a Qualifying Offering is closed
by December 31, 2019 and you continue to be employed by ACM as of the date of
such closing, then you will be entitled to receive, within 15 days after
closing, a cash bonus in the amount of 0.5% of the aggregate Unaffiliated Gross
Proceeds received by ACM upon (A) the closing of the firm-commitment portion of
the Qualifying Offering and (B) one or more closings held by January 31, 2020
for sales of Shares by ACM pursuant to an over-allotment option granted to the
underwriters of such Qualifying Offering.


(iii)          If a Qualifying Offering is not closed by December 31, 2019 and
either (A) the lead underwriter of a proposed Qualifying Offering has advised
ACM that market conditions were the reason a Qualifying Offering was not closed
by December 31, 2019 or (B) ACM’s total revenue for 2019 is less than
$100,000,000, then the Board will consider and determine, in its discretion,
whether to continue to seek to complete a Qualifying Offering and, if so,
whether to extend the timeline of your bonus agreement in paragraph 2(b)(ii)
from December 31, 2019 to a date no later than March 29, 2020.


(c)          ACM will pay or reimburse you for reasonable non-air travel and for
entertainment or other expenses incurred by you in the furtherance of or in
connection with the performance of your duties as Vice President of Finance in
accordance with ACM's policies and practices as in effect from time to time. In
addition, ACM will pay to you:




(i)
on the last day of each calendar month, a total of RMB6,000 (or, for the first
and last month of employment, a pro rata portion thereof) for expenses
associated with rental housing in Shanghai; and





(ii)
upon request made in connection with your booking of round-trip airline tickets
for your travel between the United States and Shanghai for non-business
purposes, the cost to you of such ticket (booked in accordance with ACM’s travel
policies and practices as in effect from time to time) of up to two such tickets
in 2019 and up to three such tickets in each succeeding calendar year.



All expense reimbursements shall be subject to ACM’s expense reimbursement
policies and practices as in effect from time to time.


3.          Benefits. You will be eligible to participate in benefits programs
to the same extent as, and subject to the same terms, conditions and limitations
applicable to, other similarly situated ACM employees. In addition, ACM agrees
that it will obtain supplemental insurance in the United States for your benefit
for any health-related costs you incur, including those incurred in order to
utilize the services of a health care provider in the United States of your
choice, to the extent such costs are not covered by ACM’s benefit plans. Your
participation in ACM’s benefits plans will be subject to (a) the terms and
conditions of the applicable plan documents, (b) generally applicable ACM
policies, and (c) the discretion of the Board or any administrative or other
committee provided for in, or contemplated by, each such plan. ACM may alter,
add to, modify or delete its employee benefits plans at any time it determines
in its sole judgment to be appropriate. You will be entitled, in addition to the
holidays during which ACM is closed and for which ACM employees are paid, to
fifteen days of paid vacation for each full calendar year of employment with
ACM, to be accrued and subject to ACM’s vacation policies and practices as in
effect from time to time.





--------------------------------------------------------------------------------

3
4.          At-Will Employment. Your employment with ACM will be on an “at-will”
basis, which means that either you or ACM may terminate the employment
relationship at any time, for any or no reason, with or without cause, and with
or without prior notice. Notwithstanding the preceding sentence, this offer
letter is intended to create a binding agreement of the parties regarding the
employment relationship, including the benefits and stock rights described in
this offer letter.


5.          Severance. If your employment is terminated by ACM other than for
Cause (as defined below) prior to December 31, 2019, then you will be entitled
to receive




(a)
within 15 days after termination, a payment in cash equal to $56,250 less the
amount of any bonus paid to you pursuant to paragraph 2(b); and





(b)
to the extent available under ACM’s medical plan, an extension of medical
benefits (including, if so available, spousal or family coverage for which you
are enrolled as of the date of termination) for six months in the form of COBRA
reimbursements.



For these purposes, “Cause” means the occurrence of any of the following events:
(i) you being convicted of any felony or any crime involving fraud, dishonesty
or moral turpitude; (ii) your theft or embezzlement of funds of ACM or any of
its subsidiaries; (iii) your material violation of a material term of this offer
letter, the Invention and Non-Disclosure Agreement referenced in paragraph 8,
any policy of ACM of which you had been provided notice, or any statutory duty
owed to ACM; (iv) your unauthorized use or disclosure of confidential
information or trade secrets that causes material harm to ACM; or (v) your gross
misconduct that causes material harm to ACM.


6.          Indemnification. You will be entitled to indemnification to the
fullest extent permitted by Delaware law and subject to ACM’s certificate of
incorporation and bylaws, as amended and/or restated from time to time. Your
existing Indemnification Agreement with ACM, dated July 9, 2018, shall continue
in full force and effect after the date hereof, in accordance with its terms.


7.          No Further Obligations/Taxes. Except as set forth in this offer
letter or other applicable agreements, ACM will have no other obligations to you
upon the cessation of your employment other than payment for (a) any accrued but
unused vacation through the termination date, (b) reimbursement for any
outstanding business or other expenses reimbursable as expressly set forth in
this offer letter, subject to this offer letter and ACM’s reimbursement policies
and practices as then in effect, and (c) any other compensation, bonus and
benefits earned but not yet received by you, subject to any applicable benefit
plans, policies or practices. All payments and benefits described in this offer
letter will be subject to applicable tax withholdings.


8.          No Conflicting Obligations/Invention and Non-Disclosure Agreement.
You hereby verify that the performance of your duties as Vice President of
Finance of ACM does not and will not breach any agreement entered into by you
prior to employment with ACM (that is, you have not entered into any agreements
with previous employers or other third parties that are in conflict with your
obligations to ACM). Your existing Invention and Non-Disclosure Agreement, dated
July 9, 2018, in favor of ACM, shall continue in full force and effect after the
date hereof, in accordance with its terms.





--------------------------------------------------------------------------------

4
9.          Arbitration.


(a)          To the fullest extent permitted by applicable law, all disputes,
controversies, or claims between you and ACM whether arising prior to your
employment with ACM, during employment, or after termination of your employment,
including the construction or application of the terms of this offer letter and
whether any dispute, controversy or claim is subject to arbitration hereunder,
will be resolved by binding arbitration governed by the Federal Arbitration Act,
in accordance with the substantive laws of the State of California for
agreements made and to be performed in California. The arbitration will be
administered by JAMS pursuant to its Employment Arbitration Rules and Procedures
(the “Rules”) as then in effect, except as otherwise provided herein. A current
copy of the Rules, including any modifications to the Rules, can be reviewed at
https://www.jamsadr.com/rules-employment-arbitration/. By signing this offer
letter, you confirm that you can and are able to access the Rules such that
appending them to this offer letter is not necessary and that failing to append
them will not affect enforceability of this offer letter. The arbitration
procedures described herein apply to all disputes between you and ACM.


(b)          The disputes covered by this arbitration provision include claims
of breach of contract (express or implied), wrongful termination, harassment,
discrimination (including race, color, religion, sex, national origin, age,
disability, sexual orientation, marital status and pregnancy), violation of
public policy, compensation and benefits claims, tort claims, such as
defamation, fraud and invasion of privacy, unfair competition, misappropriation
of trade secrets and claims for violation of any federal, state or local law,
statute, regulation or ordinance, including the Fair Employment and Housing Act
of the State of California, the California Labor Code, the California Wage
Orders, Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the Family and
Medical Leave Act, the California Family Rights Act, the Equal Pay Act and the
Employee Retirement Income Security Act (ERISA).


(c)          Notwithstanding the foregoing, these arbitration procedures do not
apply to Workers' Compensation claims, to any claims or charges that may be
filed under the National Labor Relations Act, Employment Development Department
claims, or any claims that may not be subject to resolution by binding
arbitration under state or federal law. In addition, nothing herein shall
prevent you from filing and pursuing proceedings before the California
Department of Fair Employment and Housing, or the United States Equal Employment
Opportunity Commission (although if such a claim is pursued following the
exhaustion of such administrative remedies, that claim would be subject to these
arbitration provisions). Further, if either party’s claim is within the
jurisdictional limit of the small claims court at the time of filing the claim
(currently $10,000), the party asserting such claim may opt out of these
arbitration procedures and elect to pursue the claim in small claims court.


(d)          Any arbitration will be held in San Jose, California, before one
independent and neutral arbitrator selected by the parties or appointed per the
Rules. Consistent with the efficiencies of arbitration, the arbitrator may allow
for the hearing of any motions, including motions for summary judgment or
summary adjudication of any claims being pursued by you or ACM. Resolution of
the dispute will be based solely upon the law governing the claims and defenses
pleaded. Fees and costs charged by JAMS or the arbitrator will be borne by ACM,
except if you initiate arbitration, you will be required to pay an arbitration
fee equivalent to the cost of filing a civil complaint in the Superior Court of
the County in which the arbitration is to occur to the extent such payment can
be made without rendering this Section 9 unenforceable. Nothing herein, however,
will preclude the arbitrator from awarding fees and costs at the conclusion of
the arbitration in accordance with law or contract.





--------------------------------------------------------------------------------

5
(e)          The parties will be entitled to discovery reasonably sufficient to
adequately arbitrate the claims and defenses, including access to essential
documents and witnesses. The arbitrator will have the power to grant any relief
to the parties that they would otherwise have available to them in a court of
law, including an award of monetary damages, temporary, preliminary or permanent
injunctive relief, or any extraordinary relief where necessary and appropriate.
The arbitrator will issue a written arbitration decision that will reveal the
essential findings and conclusions on which the award is based. Subject to
limited judicial review as may be required by law for binding arbitrations, the
award of the arbitrator will be final and judgment may be entered upon it in
accordance with applicable law in any court having jurisdiction thereof.


(f)          Except as otherwise required under applicable law,




(i)
you and ACM expressly intend and agree that class action and representative
action procedures will not be asserted, nor will they apply, in any arbitration
pursuant to this provision;





(ii)
you and ACM agree that each will not assert class action or representative
action claims against the other in arbitration or otherwise; and





(iii)
you and ACM will only submit your own, individual claims in arbitration and will
not seek to represent the interests of any other person or entity.



(g)          Any demand for arbitration must be in writing and made within a
reasonable time after the claim, dispute or other matter in question has arisen.
In no event shall the demand for arbitration be made after the date that
institution of legal or equitable proceedings based upon such claim, dispute or
other matter would be barred by the applicable statute of limitations. EACH OF
YOU AND ACM KNOWINGLY WAIVES THE RIGHT TO A JURY TRIAL.


10.          Miscellaneous.


(a)          This offer letter, together with the Indemnification Agreement
referenced in paragraph 6 and the Invention and Non-Disclosure Agreement
referenced in paragraph 8, set forth the complete and sole understanding
regarding the terms of your employment and supersede any and all other
agreements, negotiations, discussions, proposals or understandings, whether oral
or written, previously entered into, discussed or considered by the parties.
This letter may not be modified except by a written agreement signed by you and
approved by the Board.


(b)          This offer letter may not be amended or modified except by a
written agreement signed by you and duly authorized officers (other than you) of
ACM.


(c)          This offer letter shall be governed by and construed in accordance
with the laws of the State of California (without reference to the conflicts of
laws provisions thereof).


(d)          This offer letter may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Counterparts may be delivered via electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.





--------------------------------------------------------------------------------

6
(e)          For purposes of this offer letter, (i) headings used in this offer
letter are for convenience of reference only and shall not, for any purpose, be
deemed a part of this offer letter and (ii) the words “include” and “including”
shall not be construed so as to exclude any other thing not referred to or
described.



 
Sincerely,
     
/s/ David H. Wang
 
David H. Wang
 
Chief Executive Officer and President



Accepted and Agreed:


/s/ Mark A. McKechnie
 

Mark A. McKechnie


--------------------------------------------------------------------------------